NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 11 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HEALTHCARE ALLY MANAGEMENT                      No.   18-55899
OF CALIFORNIA, LLC,
                                                D.C. No.
                Plaintiff-Appellant,            2:16-cv-07042-DMG-AFM

 v.
                                                MEMORANDUM*
BLUE CROSS BLUE SHIELD OF
MINNESOTA,

                Defendant-Appellee.


HEALTHCARE ALLY MANAGEMENT                      No.   18-56246
OF CALIFORNIA, LLC,
                                                D.C. No.
                Plaintiff-Appellant,            2:17-cv-05320-DMG-AFM

 v.

BLUE CROSS BLUE SHIELD OF
MINNESOTA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                     Dolly M. Gee, District Judge, Presiding

                     Argued and Submitted November 7, 2019

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                Pasadena, California

Before: MURGUIA and HURWITZ, Circuit Judges, and ZOUHARY,** District
Judge.

      On separate dates between 2013 and 2016, nine patients received medical care

in California. Eight received care at La Peer Surgery Center (“La Peer”), and one

received care elsewhere from Dr. Sanjay Khurana. Neither provider was paid to its

satisfaction.   They assigned their nonpayment and underpayment claims to

Healthcare Ally Management of California, who then twice sued Blue Cross Blue

Shield of Minnesota (“Blue Cross”) in the U.S. District Court for the Central District

of California. The court dismissed both lawsuits for lack of specific personal

jurisdiction. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      1. The patients’ insurance contracts are insufficient to create specific personal

jurisdiction. This case is materially different from Hirsch v. Blue Cross, Blue Shield

of Kansas City, where we determined jurisdiction existed over the defendant

insurance company. 800 F.2d 1474, 1482 (9th Cir. 1986). Unlike the plaintiffs in

Hirsch, who obtained insurance from the defendant while they resided in the forum

state, id. at 1476–77, 1479, six of the nine patients here were covered under plans

administered -- but not insured -- by Blue Cross, and the other three patients were




      **
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.

                                          2                                    18-55899
insured through Blue Cross plans issued in Minnesota to Minnesota residents. At

best, these relationships constitute merely “attenuated” connections between Blue

Cross and California and are insufficient evidence of purposeful availment. Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985) (quoting World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 299 (1980)).

      2. The phone calls between La Peer and Blue Cross also are insufficient

evidence of purposeful availment. La Peer initiated the calls; Blue Cross did not

“reach[] out” into California. Walden v. Fiore, 571 U.S. 277, 285 (2014) (quoting

Burger King, 471 U.S. at 479). Moreover, Blue Cross did not promise to pay for the

patients’ medical services during these calls, but instead merely confirmed that the

patients were covered by the policies.

      3. The denial-of-benefits letter mailed by Blue Cross to Dr. Khurana is

insufficient to create jurisdiction, too. In denying Khurana’s request for payment,

Blue Cross did not create a meaningful connection with California. See Walden, 571
U.S. at 285–86; Hunt v. Erie Ins. Grp., 728 F.2d 1244, 1248 (9th Cir. 1984).

      AFFIRMED.




                                         3                                     18-55899